                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                            Criminal No. 7:16-CR-21-2BO
                              Civil No. 7:18-CV-198-BO


Jose Luis Quiroz,                             )
                                              )
                     Petitioner,              )
                                              )
         v.                                   )                       ORDER
                                              )
United States of America,                     )
                                              )
                     Respondent.              )



                                              I
          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. This     J!L day of November, 2018.
